Citation Nr: 1226156	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for a service-connected lumbosacral spine disability, including degenerative disc disease and degenerative joint disease, rated 10 percent disabling prior to November 2, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbosacral spine disability, including degenerative disc disease and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to December 1982 and March 1995 to August 2002 and service with the National Guard of Puerto Rico from June 1983 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2005, which granted service connection for the Veteran's low back condition, and assigned a 10 percent rating.  In the course of appellate development, the Veteran was granted a 20 percent rating, effective November 2, 2011.  The staged ratings remain on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of service connection for an acquired psychiatric disability was remanded by the Board in July 2011.  In an October 2011 rating decision, service connection was granted for bipolar disorder, as secondary to service-connected low back and inguinal hernia conditions; the bipolar disorder was rated 100 percent disabling, effective January 28, 2004.  

In certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) can be inferred as part of the original claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran was granted a 100 percent rating for bipolar disorder, with an effective date which is earlier than the effective date for the grant of service connection for the low back disability.  Therefore, the issue of a TDIU rating is moot.  See 38 C.F.R. §§ 3.341(a), 4.16 (2011) (TDIU rating for consideration where schedular rating less than total).   

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  In this case, however, the Veteran filed a separate claim for service connection for radiculopathy of the lower extremities.  Currently, this issue is in the initial stages of appellate development at the RO (i.e., the Veteran has submitted a notice of disagreement, but requested DRO review, and this development is ongoing).  The appeal has not been perfected, nor did the RO fail to address a valid notice of disagreement, as was the situation in Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, the issue is not inextricably intertwined with the issue on appeal because, as discussed below, the evidence of record is sufficient to evaluate the back condition under the criteria pertaining to the spine itself; any radiculopathy would be rated separately.  Under these circumstances, the Board declines to accept jurisdiction of that issue.   


FINDING OF FACT

Throughout the appeal period, a service-connected lumbosacral spine disability, including degenerative disc disease and degenerative joint disease, has been manifested by MRI evidence of mild disc bulging and degenerative changes, with limitation of motion, but with flexion to greater than 30 degrees, and without ankylosis, incapacitating episodes, or additional functional impairment, including during flare-ups, and the schedular criteria are adequate.     


CONCLUSIONS OF LAW

1.  Effective November 18, 2004, the criteria for an evaluation of 20 percent for a service-connected lumbosacral spine disability, including degenerative disc disease and degenerative joint disease, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).    

2.  Throughout the appeal period, the criteria for an evaluation in excess of 20 percent for a service-connected lumbosacral spine disability, including degenerative disc disease and degenerative joint disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  

This case, however, involves the rating and effective date assigned in an initial rating decision; once service connection is granted the claim is substantiated, and additional notice is not required for downstream elements of the assigned ratings and effective date, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in March 2006, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statement of the case in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided in April 2005 and November 2010; those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since the last examination.  38 C.F.R. § 3.327(a).  A copy of his complete file was obtained from Social Security Administration (SSA).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating-Lumbar Spine

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO assigned staged ratings for the Veteran's low back disability, with a rating of 10 percent disabling effective November 18, 2004 (the effective date of service connection), and a 20 percent disabling effective November 2, 2010.  

The Veteran's service-connected low back disorder has been evaluated under Diagnostic Code 5243, which pertains to intervertebral disc syndrome.  Intervertebral disc syndrome may be rated based on the general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Codes 5235-5243.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243. 

For the period prior to November 2, 2010, the Veteran has been assigned a 10 percent rating for his low back disability.  

On a VA examination in April 2005, the Veteran complained of localized low back pain associated with occasional swelling of the left leg.  He stated that the pain was constant and moderate in intensity.  He said that during the past year, he had acute low back pain on one occasion, which lasted for a week.  He said that when he had acute pain, he could not have intercourse, drive, or lift heavy objects.  On examination, he had a normal appearing lumbar spine and a normal gait.  Range of motion was as follows:  flexion to 90 degrees (pain at 45 degrees), extension to 30 degrees (pain at 20 degrees), right and left lateral flexion to 30 degrees (pain at 20 degrees), and right and left rotation to 45 degrees (pain at 20 degrees).  There was additional range of motion loss following repetitive use due to pain, but he was not additionally limited by fatigue, weakness, or lack of endurance.  There was tenderness to palpation, as well as palpable muscle spasm.  There were no postural abnormalities of the back or fixed deformities.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher rating is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In this case, the Veteran's range of motion was limited by pain, with pain at 45 degrees of flexion.  In addition, he had muscle spasms and tenderness.  A magnetic resonance imaging (MRI) scan in April 2007 revealed straightening of the lumbar lordosis which may be related to muscle spasm.  Later records show that the Veteran complained of low back pain.  According to the November 2010 VA examination, in April 2010, the Veteran was seen at a private hospital with an exacerbation of low back pain.  In view of these findings, particularly the additional limitation of motion due to pain and the straightening of lumbar lordosis, the Board concludes that the Veteran's low back symptoms more closely approximated a 20 percent rating as of the effective date of service connection, November 18, 2004.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A rating in excess of 20 percent is not warranted, however, for any part of the appeal period.  

On a VA examination in November 2010, the Veteran exhibited spasm, guarding, pain with motion, and tenderness, although not atrophy or weakness.  He did not have any abnormal spinal curvatures, and his gait was normal.  Range of motion revealed flexion to 40 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  There was pain following repetitive use, but no additional limitation of motion.  

The other treatment records do not show limitation of forward flexion to 30 degrees or less, or ankylosis involving the lumbosacral spine, including during flare-ups, which is contemplated for a higher rating under the general formula.  Additional functional impairment is not shown.  In this regard, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Functional impairment must be supported by adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (citing to 38 C.F.R. § 4.40).  

Although the Veteran's service-connected disability has been coded on the rating sheet as including a herniated nucleus pulposus of L5-S1, the Board has been unable to find any evidence actually showing a herniated nucleus pulposus.  In this regard, the Veteran submitted service treatment records pertaining to another Veteran, who had a herniated nucleus pulposus in 2002.  The VA examiner in April 2005 referred to a December 13, 2003, MRI as showing a herniated nucleus pulposus, but the actual report of that MRI notes a small central disk protrusion at L5-S1 which appeared to mildly impinge upon the anterior aspect of the thecal sac, but no herniation was reported.  Additionally, records from J. Gomez, M.D., the physician who ordered the MRI, report the MRI as normal.  Specifically, on December 5, 2003, on a prescription form, Dr. Gomez wrote "MRI L-S R[?] HNP."  The abbreviation beginning with an R could refer to Rt [right] or R/O [rule out], but the other evidence demonstrates that rule out is the correct interpretation.  His treatment note dated December 5, 2003, reported that the Veteran was to have an MRI of the lumbosacral spine; the MRI report noted that the reason for the MRI, ordered by Dr. Gomez, was to rule out HNP, and in his follow-up note dated January 9, 2004, Dr. Gomez reported that the MRI of the lumbosacral spine had been within normal limits.  

Additionally, a subsequent MRI of the lumbosacral spine in April 2007 disclosed straightening of the lumbar lordosis which may be related to muscle spasm.  In addition, there were mild degenerative changes in the lumbar spine, and bulging annulus at L4-5 and L5-S1.  The report stated that there was no evidence of disc herniation or spinal stenosis.  

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  As discussed above, however, the issue of service connection for radiculopathy of the lower extremities is being developed by the RO, and in order to avoid potential prejudice to the Veteran's claim, the Board will not address the matter in this decision.

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The medical evidence does not confirm that the Veteran's degenerative disc disease has resulted in incapacitating episodes requiring bedrest and treatment by a physician of at least 4 weeks in a year; thus, a higher rating is not warranted based on these criteria.  On a VA examination in April 2005, the Veteran said that during the past year, he had acute low back pain on one occasion, which lasted for a week.  The examiner reported that there had been no medical certificate issued for strict bedrest by a physician during the past year, due to low back pain.  On the November 2010 VA examination, concerning incapacitating episodes, the examiner stated that the Veteran had been seen at a private hospital in April 2010, had been prescribed Ultracet, and was told to "rest" for "some time."  A requirement of bed rest was not specifically noted, nor was a period of "rest" for 4 weeks or more indicated.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

In addressing the first step, the Board finds that the Veteran's back disability pictures is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  Thus, the objective evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  Therefore, the rating is adequate, and referral for extraschedular consideration is not required.  

Thus, the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b).  Further, such symptoms have not been demonstrated at any time during the appeal period.


ORDER

A 20 percent evaluation for a service-connected low back disability, including degenerative disc disease and degenerative disc disease, is warranted, effective November 18, 2004.  

An evaluation in excess of 20 percent for a service-connected low back disability, including degenerative disc disease and degenerative disc disease, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


